A writ of mandamus is available to compel the performance of
                an act that the law requires or to control an arbitrary or capricious
                exercise of discretion. NRS 34.160; Int? Game Tech., Inc. v. Second
                Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008). A writ
                of prohibition may be warranted when the district court exceeds its
                jurisdiction. NRS 34.320. Whether a petition for mandamus or
                prohibition relief will be considered is purely discretionary with this court.
                Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851
                (1991). This court typically declines to exercise its discretion to consider
                writ petitions challenging district court orders denying summary
                judgment motions, unless "no disputed factual issues exist and, pursuant
                to clear authority under a statute or rule, the district court is obligated to
                dismiss an action." Smith v. Eighth Judicial Dist. Court, 113 Nev. 1343,
                1345, 950 P.2d 280, 281 (1997). Moreover, it is petitioner's burden to
                demonstrate that our extraordinary intervention is warranted.          Pan v.
                Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                            Having considered the parties' arguments, we conclude that
                petitioner has not shown that our intervention is warranted.           Id.   In
                particular, although petitioner asks this court to order the district court to
                enter summary judgment in petitioner's favor as to the claims of all 22
                real parties in interest, certain statutes within NRS Chapter 40's
                construction defect scheme may render at least some of these claims
                timely. Thus, the district court was not clearly required to grant the relief
                that petitioner is now seeking. Smith, 113 Nev. at 1345, 950 P.2d at 281.
                Moreover, the applicability of these statutes to real parties in interest's
                claims requires factual determinations that are unique as to each real
                party in interest. Because the district court did not make any of these
                factual determinations in denying summary judgment, the record before
SUPREME COURT
        OF
     NEVADA
                                                       2
(01 I947A
                this court is inadequate to meaningfully consider the overarching issues
                presented by this writ petition.     See id.   Accordingly, we decline to
                intervene in the district court action at this time, Smith, 107 Nev. at 677,
                818 P.2d at 851, and we
                            ORDER the petition DENIED.


                                                                                      , C.J.
                                                           Gibbons




                                                         r—DOU1                           J.
                                                           Douglas


                                                           Ck244
                                                           Cherry


                                                                                          J.
                                                           Saitta


                cc: Hon. Susan Johnson, District Judge
                     Koeller Nebeker Carlson & Haluck, LLP/Las Vegas
                     Pursiano Barry Lavelle Bruce Hassin, LLP
                     Lattie Malanga Libertino, LLP
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                HARDESTY, J., dissenting:
                            I respectfully dissent on the basis that this court's
                intervention is warranted to clarify an important and recurring issue of
                law. Int? Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193,
                197-98, 179 P.3d 556, 559 (2008). Specifically, this writ petition presents
                the question of whether the class-action tolling doctrine, which this court
                has applied to toll a statute of limitations, see Jane Roe Dancer I-VH v.
                Golden Coin, Ltd., 124 Nev. 28, 31 n.2, 34, 176 P.3d 271, 273 n.2, 275
                (2008), can likewise apply to toll a statute of repose.    Compare Albano v.
                Shea Homes Ltd. P'ship, 254 P.3d 360, 366 (Ariz. 2011) (concluding that
                class-action tolling cannot apply to toll a statute of repose), and Police &
                Fire Ret. Sys. of City of Detroit v. lndyMac MBS, Inc.,    721 F.3d 95, 108-09
                (2d Cir. 2013) (same), cert. granted, 82 U.S.L.W. 3525 (U.S. Mar. 10, 2014)
                (No. 13-640), with Joseph v. Wiles, 223 F.3d 1155, 1168 (10th Cir. 2000)
                (concluding that class-action tolling can apply to toll a statute of repose).
                            As the parties have indicated, this class-action tolling issue is
                not simply one that is isolated to the underlying litigation, but is a
                recurring issue arising in many construction defect cases in this state's
                court system. This is precisely the reason that the district court invited
                the parties to seek our interlocutory consideration of the issue. Moreover,
                and contrary to my colleagues' perceived concerns, consideration of this
                discrete legal issue would not require resolution of any underlying factual
                questions. In fact, resolution of this threshold issue would assist the
                district court and the parties in addressing any underlying factual
                questions, as it would provide them with a guidepost for applying NRS
                Chapter 40's construction defect statutes to the facts of this case. Thus, I
                disagree with my colleagues' decision to deny interlocutory writ relief and

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                require the parties to wait to have this court address the important and
                recurring issue presented here. This delay increases the cost of this
                litigation to the parties and fails to promote judicial economy. For these
                reasons, I dissent.


                                                            icluA                        J.
                                                          Hardesty




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A